Citation Nr: 0834167	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-12 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration


THE ISSUE

Entitlement to retroactive per diem payments to the State of 
Missouri for care provided to eligible veterans in the 
Warrensburg Veterans Home prior to August 3, 2001. 


REPRESENTATION

Appellant represented by:	Andrea K. Spillars, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

[redacted] and [redacted]


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

Review of the record reflects that the veteran's claims file 
has been rebuilt.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination by the Under 
Secretary for Health of the Veterans Health Administration, 
Department of Veterans Affairs (VA), in which it was provided 
that VA would provide payment for care in the Warrensburg 
Veterans Home from August 3, 2001.  The appellant perfected 
an appeal of this determination in September 2002.  The 
Attorney General for the State of Missouri has authorized 
Andrea K. Spillars, Attorney at Law, to represent the 
appellant in this claim.  The appeal is limited to the issue 
of entitlement to retroactive per diem payments to the State 
of Missouri for care provided to eligible veterans in the 
Warrensburg Veterans Home prior to August 3, 2001. 

In November 2003 the Board remanded this matter to schedule a 
Travel Board hearing.  A hearing was held by the undersigned 
Veterans Law Judge in March 2004.  A transcript of that 
hearing is of record.  A June 2005 Board decision denied 
entitlement to per diem payments for care provided to 
eligible veterans in the Warrensburg Veterans Home prior to 
August 3, 2001.  The appellant appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2008 decision, the Court reversed the Board's June 
2005 decision and remanded the issue to the Board to 
distribute retroactive per diem payments for any care 
provided to eligible veterans at the Warrensburg Veterans 
Home on and after September 15, 2000.  Missouri Veterans 
Commission v. Peake, 22 Vet. App. 123 (2008).  

The Board notes that, in September 2008, the appellant 
submitted numerous documents regarding the calculation of per 
diem payments prior to August 3, 2001.  The decision below 
grants retroactive per diem payments for care for eligible 
veterans at the Warrensburg Veterans Home from September 15, 
2000, however, the actual amount of per diem payments will be 
calculated by the agency of original jurisdiction (AOJ).  As 
such, these records are not pertinent to the decision herein, 
and waiver of initial consideration by the AOJ is not 
necessary.  See 38 C.F.R. § 20.1304 (2007).    
FINDINGS OF FACT

1.  Initial survey inspection of the Warrensburg Veterans 
Home performed on September 15, 2000 revealed two defects in 
the fire doors in violation of the National Fire Protection 
Association Standards (NFPA) Life Safety Code (LSC).  

2.  In a letter dated September 25, 2000, appellant 
acknowledged the defects regarding the fire doors and advised 
VA that it would make the necessary corrections by March 12, 
2001.  

3.  Appellant began accepting residents at the Warrensburg 
facility on September 26, 2000.  

4.  In a letter dated October 19, 2000, the director of the 
Kansas City VA Medical Center (VAMC) made a tentative 
determination that the Warrensburg facility was in compliance 
with VA standards.  

5.  On January 18, 2001, appellant's Acting Secretary, and 
the Acting Secretary of VA executed a memorandum of agreement 
regarding the construction grant application for the 
Warrensburg facility.  

6.  A follow-up inspection of the Warrensburg facility was 
performed from March 21 through 23, 2001 with the inspection 
report noting one continuing defect involving the fire doors.  
In a letter dated April 30, 2001, the director of the Kansas 
City VAMC again made tentative determination that the 
Warrensburg facility was in compliance with VA standards.  

7.  In a July 31, 2001 memorandum, the appellant's Assistant 
Administrator notified VA that the fire door installation was 
to be completed on August 3, 2001.  

8.  On August 16, 2001, the Under Secretary for Health 
indicated that the Warrensburg facility was recognized as a 
state veterans home for the purpose of receiving per diem 
payments, and that VA would provide retroactive payments for 
the Warrensburg facility from August 3, 2001, the date that 
all VA standards were met.  

9.  The September 15, 2000 survey provided the basis for 
determining compliance with VA standards, and was the survey 
upon which the August 2001 recognition of the Warrensburg 
facility as an approved state veterans home was ultimately 
granted.  


CONCLUSION OF LAW

The Warrensburg Veterans Home is eligible for per diem 
payments for the care of eligible veterans on or after 
September 15, 2000.  38 U.S.C.A. §§ 1741, 1742 (West 2002); 
38 C.F.R. §§ 51.10, 51.30, 51.40, 51.60-51.200 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In VAOPGCPREC 1-2005, the VA General Counsel determined that 
the provisions of the VCAA requiring VA to provide notice of 
any information or any medical or lay evidence necessary to 
substantiate a claim, and the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, are not 
applicable to a claim by a State regarding state home 
construction, recognition, and payment of per diem.  As per 
the General Counsel's opinion, the VCAA does not apply in 
this case.  VAOPGCPREC 1-2005.



II.  Analysis

This dispute arises between the appellant and VA regarding 
whether VA must pay per diem payments to the State of 
Missouri for care provided to eligible veterans in the 
Warrensburg Veterans Home prior to August 3, 2001.  

38 U.S.C.A. § 1741(a) provides that VA pay states for each 
day of nursing home care provided to eligible veterans in 
state homes.  These payments are referred to as "per diem" 
payments.  Under 38 U.S.C.A. § 1742(a), no payment or grant 
may be made to any home unless such home is determined by the 
Secretary to meet such standards as the Secretary shall 
prescribe.  The standards which a state home must meet for 
the state to receive per diem for nursing home care are set 
forth at 38 C.F.R. § 51.70-51.210.  38 C.F.R. § 51.60 (2007).  

Under 38 U.S.C.A. § 1741(d) and 38 C.F.R. §§ 51.10, 51.30, 
and 51.40(a)(4), for a new home, VA per diem payments 
commence on the date of the completion of the 
inspection/survey for recognition of the facility, if the 
Under Secretary for Health determines, as a result of the 
inspection, that the home meets VA standards.  

According to 38 C.F.R. § 51.40(a)(4), initial per diem 
payments will not be made until the Under Secretary for 
Health recognizes the state home, however, payments will be 
made retroactively for care that was provided on and after 
the date of the completion of the VA survey of the facility 
that provided the basis for determining that the facility met 
the standards.   

According to 38 C.F.R. § 51.200, state homes must meet the 
applicable provisions of the National Fire Protection 
Association (NFPA) Life Safety Code (LSC) and the NFPA 
Standard for Health Care Facilities.  

Considering the evidence in light of the above-noted legal 
authority, retroactive per diem payments for care for 
eligible veterans at the Warrensburg Veterans Home are 
warranted from September 15, 2000, or the effective date upon 
which the Warrensburg Veterans Home began accepting veterans 
and providing care to eligible veterans, i.e. on or about 
September 26, 2000.  

A VA Form 10-3567(b) (State Home Inspection (Standards - 
Nursing Home Care)) reflects that an initial survey of the 
Warrensburg State Veterans Home was conducted on September 
15, 2000.  On this initial survey, all standards were either 
met or not applicable.  A note on the first page of this 
survey indicates 100 percent compliance but instructs the 
reader to see the Life Safety Report.  The attached Life 
Safety Inspection Report reflects that the Warrensburg 
facility met all applicable standards with three exceptions.  
First, while exit doors met the standard of swinging in the 
direction of exit travel, there was one exception, the 
laundry room door; however, the report notes that this 
exception was approved by the state fire marshall and the 
standard was marked as met.  Secondly, there were no vision 
panels in smoke barrier doors.  Thirdly, regarding the 
question of whether the clearance around smoke barrier doors 
was limited to 1/8 inch or less, the report notes that 
astragals were in some places, but not others.  

In a September 15, 2000 memorandum, the Area Project Leader 
reported to VA's Director of Facilities Quality Service that 
inspection had been made of the new 200-bed nursing home, and 
indicated that the fire alarm system, smoke doors, nurse call 
system, etc. were found to be in working condition.  He 
recommended that the project be approved and accepted, as it 
appeared that Missouri had complied with the requirements for 
which the grant was authorized.  In a September 20, 2000 
memorandum, VA's Facilities Quality Service, in the Office of 
Facilities Management recommended to the Chief of the State 
Home Inspection Program that the submission be approved.  

In a letter to the Kansas City VAMC, dated September 25, 
2000, the appellant's Assistant Administrator stated that the 
Warrensburg facility was positioned to move forward with the 
admission of veterans, and acknowledged that the fire doors 
located in the hallways were identified as needing vision 
panels with wired glass, and that the horizontal and vertical 
gaps in various fire doors would not exceed 1/2 inch and 1/8 
inch, respectively, in accordance with NFPA standards, and 
that such would be completed by or before March 12, 2001.  

In a letter to the Under Secretary, dated October 19, 2000, 
the Director of the Kansas City VAMC stated that the Kansas 
City VAMC survey team had conducted a one-day review of the 
Warrensburg facility on September 15, 2000, at which time the 
facility did not have patients, but that it began admissions 
on September 26, 2000.  The Director went on to state that 
the survey team rated the home in compliance with standards 
except for LSC 6-3.4.1 and LSC 12-3.7.7.  The Director 
indicated that the survey team had asked for a plan of 
correction for these deficiencies at the time of exit 
interview, and correspondence delineating the plan of 
correction was attached.  The Director stated that he had 
requested that the survey team conduct a six-month follow-up 
survey to determine that the facility continued to be in 
compliance with all VA standards.  The Director made a 
tentative determination that the Warrensburg facility was in 
compliance with VA standards.  

On January 18, 2001, the appellant and the Department of 
Veterans Affairs executed a Memorandum Agreement for a Grant 
to Construct a State Veterans Home in Warrensburg, Missouri.  
In a letter dated January 18, 2001, the Acting Secretary of 
Veterans Affairs informed the appellant that the grant 
application for a state veterans home in Warrensburg had been 
approved, and that the appellant could submit claims for 
reimbursement of allowable expenses for the project.  

The Warrensburg facility was again surveyed from March 21-23, 
2001, and a VA Form 10-3567b again reflects that the facility 
met all applicable standards.  This survey also directs the 
reader to refer to the attached Life Safety Report, which 
reflects that the Warrensburg facility was inspected on March 
23, 2001, and that all standards were met with the one 
exception, specifically; all smoke barrier doors that were 
cross-corridor doors did not contain a vision panel.  This 
report notes that, in regard to this standard, there was a 
letter of intent.  

In a letter to the Under Secretary dated April 30, 2001, the 
Director of the Kansas City VAMC stated that the Kansas City 
VAMC survey team conducted a three-day review of the 
Warrensburg facility, at which time the facility had 58 
patients, and that the survey team rated the home in 
compliance with VA standards.  The Director made a tentative 
determination based on the initial and follow-up surveys that 
the Warrensburg facility was in compliance with VA standards.  

A July 2001 memorandum from the Warrensburg facility to the 
Kansas City VAMC indicates that installation of wired glass 
vision panels in the smoke barrier doors, in accordance with 
the Life Safety Code, was completed August 3, 2001.  

In a letter to the appellant dated August 16, 2001, the Under 
Secretary stated that the Missouri Veterans Home in 
Warrensburg was recognized as a state veterans home for the 
purpose of receiving per diem payments for the care of 
eligible veterans in nursing care facilities.  The Under 
Secretary noted that the first veteran was admitted to the 
Warrensburg facility on September 26, 2000, and that VA would 
provide aid retroactive to the date all VA standards were 
met, in the case of the Warrensburg facility, August 3, 2001.  

As noted above, initial per diem payments will not be made 
until the Under Secretary recognizes a state home.  38 C.F.R. 
§ 51.40(a)(4).  In this case, the Under Secretary recognized 
the Warrensburg Veterans Home by letter dated August 16, 
2001.  Regardless of the date of recognition, the regulations 
make clear that per diem payments will be made retroactively 
for care that was provided on and after the date of 
completion of the VA survey of the facility that provided the 
basis for determining that the facility met the required 
standards.  Id.  

The regulations provide that a survey, as necessary, will 
cover all parts of the facility, and include a review and 
audit of all records that have a bearing on compliance with 
the standards.  38 C.F.R. § 51.30(c).  Thus, while, in the 
August 16, 2001 determination, the Under Secretary found that 
retroactive per diem payments were warranted from August 3, 
2001, there is no indication that a survey was conducted on 
this date, rather, this is the date of installation of vision 
panels in the cross-corridor fire doors.  The regulation does 
not state that per diem payments are retroactive from the 
date on which all VA standards were met, but rather, the date 
of completion of the survey on which the determination that 
the standards were met is based.    

In this case, there were two surveys of the Warrensburg 
facility conducted prior to August 3, 2001, the initial 
survey on September 15, 2000, and the six-month follow-up 
survey in March 2001.  After both of these surveys, in 
accordance with the regulations, the Director of the Kansas 
City VAMC made tentative determinations that the Warrensburg 
facility was in compliance with VA standards.  38 C.F.R. 
§ 51.30(a)(1) (the Under Secretary for Health will make the 
determination regarding recognition and the initial 
determination regarding certification, after receipt of a 
tentative determination from the director of the VAMC of 
jurisdiction regarding whether, based on a VA survey, the 
facility and facility management meet or do not meet the 
required standards).   

Significantly, the Director noted the two deficiencies 
regarding compliance with the LSC in his October 2000 letter 
to the Under Secretary and, nevertheless, recommended a 
follow-up survey in six months to determine that the facility 
continues to be in compliance with all VA standards (emphasis 
added), thereby indicating that the facility was in 
compliance with all VA standards at the time of the September 
15, 2000 survey.  

Moreover, the Acting Secretary of VA approved the appellant's 
grant application for construction of the Warrensburg 
facility on January 18, 2001.  As noted above, no payment or 
grant may be made to any home unless such home is determined 
by the Secretary to meet such standards as the Secretary 
shall prescribe.  38 U.S.C.A. § 1742(a).  

Based on the fact that the Acting Secretary approved the 
appellant's grant, the VAMC Director tentatively certified 
the Warrensburg facility as in compliance with VA standards 
following the September 15, 2000 survey, and the Under 
Secretary failed to reject that certification, the Court 
found that VA does not require absolute compliance with all 
technical standards of the regulation for a survey to be 
complete or for a home to be certified; rather, in the 
context of the statutory and regulatory provisions, 
substantial compliance with 38 C.F.R. §§ 51.60-51.200 is 
sufficient to meet the reasonable objectives of the statute.  
Missouri Veterans Commission, 22 Vet. App. at 127.  

As such, the Board finds that the initial survey completed on 
September 15, 2000 provided the basis for determining 
compliance with VA standards, and was the survey upon which 
the Under Secretary ultimately granted recognition and, 
therefore, retroactive per diem payments for any care 
provided to eligible veterans at the Warrensburg Veterans 
Home are warranted from September 15, 2000.  See 38 C.F.R. 
§ 51.40(a)(4).        


ORDER

Entitlement to retroactive per diem payments for care for 
eligible veterans at the Warrensburg Veterans Home is granted 
from September 15, 2000 subject to the payment requirements 
set forth under the law.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


